Detailed Action
1. 	This Action is in response to Applicant's amendment filed on February 24, 2022. Claims 1-20 are currently pending in the present application. This Action is made Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1, 6-9, 13-16, 18 and 19 (is/are) rejected under the judicially created doctrine of the obviousness-type double patenting of the claims 1, 6, 10-13 and 17 in applicant's prior U. S. Patent No.10594347 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the above mentioned claims of the instant application are also recited in above mentioned claims of Applicant’s prior U. S. Patent, as shown below.

Instant Application No. 17103369 			U. S. Patent No. 10594347 B2
1. (Currently Amended) A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 

obtaining interference information associated with a plurality of spectral segments from each base station of a plurality of base stations; 


Examiner’s Analysis:
The instant application refer to obtaining interference information, whereas the patent case refers to receiving interference reports, which are basically the same thing. Therefore, these limitations are not patentable distinct from one 
another.

wherein each base station of the plurality of base stations determines the interference information by obtaining uplink information associated with
one or more communication devices in communication with each base station

Examiner’s Analysis:
Claim 10 of the patent application, which is dependent on claim 1, which is essentially the method claim of the patent application and claim 13 is a device claim, recites the limitation above, 


determining from the interference information that an interference signal is located in a first spectral segment of a group of spectral segments utilized by a first base station of the plurality of base stations; and 

Examiner’s Analysis:
The patent case refers to determining interference information location of a plurality of base stations, among other features. Since all the features of the instant application are also claimed in the patent case, these limitations are not patentable distinct from one another.

conveying a strategy to the first base station to adjust the first base station such that the first base station mitigates the interference signal, wherein the strategy includes reallocating a first portion of the group of spectral segments utilized by the first base station for transmitting wireless signals to a group of communication devices resulting in a first reallocated group of spectral segments.

Examiner’s Analysis:
The patent case refers also refers adjusting the base station to transmit a strategy for relocating interference signal, among other features.  Since all the features of the instant application are also claimed in the patent case, these limitations are not patentable distinct from one another.

6. (Currently Amended) The device of claim 1, wherein the uplink information is obtained by each base station by monitoring downlink information.

Examiner’s Analysis:
Claim 11 of the patent application, which is dependent on claim 10, which is essentially the method claim of the patent application and claim 13 is a device claim, recites the limitation above, which does not make these limitations are not patentable distinct from one another.


Examiner’s Analysis:
Claim 11 of the patent application, which is dependent on claim 10, which is essentially the method claim of the patent application and claim 13 is a device claim, recites the limitation above, which does not make these limitations are not patentable distinct from one another.

8. (Original) The device of claim 7, wherein the downlink information conforms to a common public radio interface (CPRI) protocol.

Examiner’s Analysis:
Claim 12 of the patent application, which is dependent on claim 11, which is essentially the method claim of the patent application and claim 13 is a device claim, recites the limitation above, which does not make these limitations are not patentable distinct from one another.



9. (Currently Amended) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 

obtaining interference information associated with a plurality of spectral segments from each base station of a plurality of base stations; 

Examiner’s Analysis:
The instant application refer to obtaining interference information, whereas the patent case refers to detecting interference. Now, analyzing the claim in light of the invention, the word “detecting” is being used as in: detecting the interference being received (e.g. detected) from other base station. Therefore, these limitations are not patentable distinct from one another.


wherein each base station of the plurality of base stations determines the interference information by obtaining uplink information associated with
one or more communication devices in communication with each base station

Examiner’s Analysis:
Claim 10 of the patent application, which is dependent on claim 1, which is essentially the method claim of the patent application and claim 13 is a device claim, recites the limitation above, which does not make these limitations are not patentable distinct from one another.

determining from the interference information that an interference signal is located in a first spectral segment of a group of spectral segments utilized by a first base station of the plurality of base stations; and 

Examiner’s Analysis:
The patent case refers to determining interference information location of a plurality of base stations, among other features. Since all the features of the instant application are also claimed in the patent case, these limitations are not patentable distinct from one another.





conveying a strategy to the first base station to adjust the first base station such that the first base station mitigates the interference signal, wherein the strategy comprises instructions for filtering the interference signal, wherein the strategy includes reallocating a first portion of the group of spectral segments utilized by the first base station for transmitting wireless signals to a group of communication devices resulting in a first reallocated group of spectral segments. 

Examiner’s Analysis:



13. (Currently Amended) The non-transitory machine-readable storage medium of claim 9, wherein the uplink information is obtained by each base station by monitoring downlink information

Examiner’s Analysis:
Claim 11 of the patent application, which is dependent on claim 10, which is essentially the method claim of the patent application and claim 17 is a machine-readable storage medium claim, recites the limitation above, which does not make these limitations are not patentable distinct from one another.


14. (Currently Amended) The non-transitory machine-readable storage medium of claim 13,
wherein the downlink information is transported over an optical fiber.

Examiner’s Analysis:
Claim 11 of the patent application, which is dependent on claim 10, which is essentially the method claim of the patent application and claim 17 is a machine-readable storage medium claim, recites the limitation above, which does not make these limitations are not patentable distinct from one another.
	

15. (Original) The non-transitory machine-readable storage medium of claim 14, wherein the downlink information conforms to a common public radio interface (CPRI) protocol.

Examiner’s Analysis:
Claim 12 of the patent application, which is dependent on claim 11, which is essentially the 



16. (Currently Amended) A method, comprising: obtaining, by a processing system including a processor, interference information associated with a plurality of spectral segments from each base station of a plurality of base stations, 

wherein each base station of the plurality of base stations determines the interference information by obtaining uplink information associated with one or more communication devices in communication with each base station of the plurality of base stations; 

Examiner’s Analysis:
The patent case in claim 10, which depends on claim 1, discloses the base station determination using the uplink information of the communication device, among other features.  Since all the features of the instant application are also claimed in the patent case, these limitations are not patentable distinct from one another.



wherein the uplink information is obtained by each base station by monitoring downlink information transported over an optical fiber

Examiner’s Analysis:
Claim 11 of the patent application, which is dependent on claim 10, which depends on claim 1, recites the limitation above, which does not make these limitations are not patentable distinct from one another.


determining, by the processing system, from the interference information that an interference signal 

Examiner’s Analysis:
The patent case refers to determining interference information location of a plurality of base stations, among other features. Since all the features of the instant application are also claimed in the patent case, these limitations are not patentable distinct from one another.


and conveying, by the processing system, a strategy to the first base station to adjust the first base station such that the first base station mitigates the interference signal, wherein the strategy includes reallocating a first portion of the group of spectral segments utilized by the first base station for transmitting wireless signals to a group of communication devices resulting in a first reallocated group of spectral segments.

Examiner’s Analysis:
The patent case refers also refers adjusting the base station to transmit a strategy for relocating interference signal, among other features.  Since all the features of the instant application are also claimed in the patent case, these limitations are not patentable distinct from one another.


18. (Original) The method of claim 17, wherein the downlink information conforms to a common public radio interface (CPRI) protocol.



19. (Original) The method of claim 16, wherein the strategy comprises instructions for filtering the interference signal.

Examiner’s Analysis:
The patent case refers filter interference in the at least one spectral segment, whereas the instant 


receiving a plurality of interference reports associated with a plurality of spectral segments from each base station of a plurality of base stations; 









10. The method of claim 1, wherein each base station of the plurality of base stations determines the interference information by obtaining uplink information associated with one or more communication devices in communication with each base station.










determining from the plurality of interference reports that an interference signal is located in a first spectral segment utilized by a first base station of the plurality of base stations, 



wherein the interference signal is generated by a second base station of the plurality of base stations; identifying an unused second spectral segment of the first base station; identifying an interference mitigation strategy for improving spectral utilization of the first base station based on the determining the interference signal is located in the first spectral segment and the identifying the unused second spectral segment, wherein the first spectral segment and the unused second spectral segment is included in the plurality of spectral segments; 



and transmitting the interference mitigation strategy to the second base station to adjust the second base station such that the interference signal is located in the unused second spectral segment.






11. The method of claim 10, wherein the uplink information is obtained by each base station by monitoring downlink information transported over an optical fiber.















12. The method of claim 11, wherein the downlink information conforms to a common public radio interface (CPRI) protocol.










17. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 

detecting interference associated with a plurality of spectral segments from each base station of a plurality of base stations; 





















determining from the interference that an interference signal is located in a first spectral segment utilized by a first base station of the plurality of base stations, wherein the interference signal is generated by a second base station of the plurality of base stations; identifying an unused second spectral segment of the first base station; identifying a spectral segment utilization strategy for improving spectral utilization of the first base station based on the determining the interference signal is located in the first spectral segment and the identifying the unused second spectral segment, wherein the first spectral segment and the unused second spectral segment is included in the plurality of spectral segments; and 



transmitting spectral segment utilization strategy to the second base station of to mitigate the interference that includes adjusting the second base station such that the interference signal is located in the unused second spectral segment.















11. The method of claim 10, wherein the uplink information is obtained by each base station by monitoring downlink information transported over an optical fiber.











11. The method of claim 10, wherein the uplink information is obtained by each base station by monitoring downlink information transported over an optical fiber.











12. The method of claim 11, wherein the downlink information conforms to a common public radio interface (CPRI) protocol.












1. A method, comprising: obtaining, by a system comprising a processor, interference information associated with a plurality of spectral segments from each base station of a plurality of base stations; 

determining, by the system, from the interference information that an interference signal is located in a first spectral segment utilized by a first base station of the plurality of base stations, wherein the interference signal is generated by a second base station of the plurality of base stations; and


identifying, by the system, an unused second spectral segment of the first base station; identifying, by the system, a strategy for improving a spectral utilization of the first base station based on the 





11. The method of claim 10, wherein the uplink information is obtained by each base station by monitoring downlink information transported over an optical fiber.








determining the interference signal is located in the first spectral segment and the identifying the unused second spectral segment, wherein the first spectral segment and the unused second spectral 










conveying, by the system, the strategy to the second base station to adjust the second base station such that the interference signal is located in the unused second spectral segment.




10. The method of claim 1, wherein each base station of the plurality of base stations determines the interference information by obtaining uplink information associated with one or more communication devices in communication with each base station.





12. The method of claim 11, wherein the downlink information conforms to a common public radio interface (CPRI) protocol.

6. The method of claim 4, wherein the determining from the interference information comprises generating, by the system, the strategy according to the detecting from the interference information that the communication device is the source of the interference, wherein the strategy comprises instructions to filter interference in the at least one spectral segment utilized by the first base station.



Allowable Subject Matter
5.	Claim(s) 2-4, 10-12 and 17 and 20  (is/are) objected to as being dependent upon a rejected base claim, but would be allowable after overcoming all the rejections to the independent and any intervening claims.
Response to Arguments
6.	Applicant's arguments with respect to claims 1, 9 and 16 have been considered but are moot in view of the new ground(s) of rejection. Furthermore, as amended, claims 1, 9 and 16 are still rejected under the non-statutory double patenting rejection
Conclusion 
7.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	DIMOU; Konstantinos et al. (US 20140187255 A1) at paragraph 23 discloses reducing interference in a communication network including a first node and a first node coverage area.
	Sirotkin; Alexander et al. (US 20130115999 A1) at paragraph 15 discloses mitigating interference associated with downlink transmissions from a base station.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
March 7, 2022